Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are currently pending in this application, and are considered in this Office action. 
Claim Interpretation
The recitation “a portion of the water supply pipe is separated from at least one of the first bar portion of the second body and the bending portion of the second body” (claim 7) is interpreted as “a portion of the water supply pipe is spaced apart from at least one of the first bar portion of the second body and the bending portion of the second body”, i.e. is not supported, based on the original disclosure (e.g. Fig. 8A).
Claim Objections
Claim(s) 1, 5, 11 is/are objected to because of the following informalities: 
“boy” (claim 1 lines 8, 14) should be changed to “body”.
“a closed position” (claim 1 line 18) should be changed to “the closed position”.
“a first and second flanges” (claim 5 line 2) should be changed to “first and second flanges”.
“water supply pipe” (claim 11 line 2) should be changed to “the water supply pipe”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites “the second end of water supply pipe” (line 1). There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 12 recites “the outside of the accommodation unit” (line 3), “the outside of the cabinet” (line 5). There is insufficient antecedent basis for this limitation in the claim. Correction is required. This rejection affects claim 13.
Claim 13 recites “the first supply channel and the first discharge channel serve as the guider for the first water discharge pipe and the water supply pipe”. It is not clear whether the recited guider is the same element, as the limitation “a guider” recited in claim 1, comprising a first body; a second body; a water supply channel; a first bar portion; a second bar portion; a bending portion, and thus, it is not clear whether the first supply channel and the first discharge channel are required to serve as, i.e. form, all these elements. Alternatively, in case the recitation refers to a different guider, it is not clear whether structural arrangement of the first supply channel, the first discharge channel, the first water discharge pipe, and the water supply pipe is required to meet this limitation, e.g. whether the first supply channel and the first discharge channel are required to support first water discharge pipe and the water supply pipe, are connected to first water discharge pipe and the water supply pipe, etc. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Correction and/or clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 of U.S. Patent No. 11,168,432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. Specifically, the conflicting claim 5 recites a guider comprising: a first body rotatably coupled to the cabinet, a second body rotatably coupled to the drawer and rotatably coupled to the first body; and a water supply channel provided along the guider, the conflicting claim 5 recites that the second body comprises: a first bar portion; a second bar portion; and a bending portion connecting the first bar portion and the second bar portion and bended away from the first body based on the drawer being in a closed position (“a connecting bar portion that is connected to the first bar portion and the second bar portion and that is angled away from the first body based on the drawer being retracted into the cabinet”), and conflicting claim 2 recites that the first bar portion is configured to be parallel to the first body based on the drawer being inside the cabinet. Conflicting claim 10 recites the limitations of claim 12 of the instant application.
Claims 1, 3-4, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 8 of U.S. Patent No. 11,168,433 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. Specifically, the conflicting claim 2 recites a guider comprising: a first body rotatably coupled to the cabinet, a second body rotatably coupled to the drawer and rotatably coupled to the first body; and a water supply channel provided along the guider, wherein the second body comprises: a first bar portion; a second bar portion; and a bending portion connecting the first bar portion and the second bar portion and bended away from the first body based on the drawer being in a closed position (“a connecting bar portion extending between the first bar portion and the second bar portion, from the second bar portion in a direction away from the first body and connected to the first bar portion, wherein the connecting bar portion extends obliquely relative to the first bar portion and the second bar portion such that a distance between the first body and the first bar portion is longer than a distance between the first body and the second bar portion based on the drawer being closed” and that the first bar portion is configured to be parallel to the first body based on the drawer being inside the cabinet; and conflicting claims 5, 6, 8 recite the limitations of claims 3, 4, 12 of the instant application.
Allowable Subject Matter
Claims 1, 3-4, 12 are rejected on the ground of nonstatutory double patenting, claims 11-13 are rejected under 35 U.S.C. § 112(b), and claims 1, 5, 11 are objected due to minor informalities. Claims 1-13 would be allowable if the claims are amended to overcome the objections, 35 U.S.C. § 112(b) rejections, and a corresponding terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Kim (US 2011 /0265524 A1) and Seo ( US 2010/0107704 A1) fails to teach or render obvious a laundry treatment apparatus comprising, inter alia, a guider comprising a second body comprising a first bar portion having the first end of the second body; a second bar portion having the second end of the second body; and a bending portion connecting the first bar portion and the second bar portion and bended away from the first body based on the drawer being in a closed position, as in the context of claim 1. Such arrangement allows to minimize contact between the first body and the second body when the drawer is in the closed position, and as a result to mitigate or prevent a problem that the first body collides with the first bar portion of the second body owing to vibration transmitted to the guider during rotation of the drum and thus the first body or the second body being broken.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711